SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of January, 2011 SILICOMLTD. (Translation of Registrant's name into English) 8 Hanagar St., P.O.Box 2164, Kfar-Sava 44425, Israel (Address of Principal Executive Offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F þForm 40-Fo Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes oNoþ Attached hereto and incorporated by reference herein is Registrant's press release dated January 24th, 2011 announcing Registrant's fourth quarter financial results. This report on Form 6-K is incorporated by reference into all effective registration statements filed by the Registrant under the Securities Act of 1933. Signature Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. SILICOMLtd. (Registrant) By: /s/Eran Gilad Eran Gilad CFO Dated:January 24th, 2011 FOR IMMEDIATE RELEASE EARNINGS RELEASE BLOW-OUT RECORD QUARTER FOR SILICOM: $9.9M REVENUES, $2.0M NET INCOME, $0.28 DILUTED EPS – Strong Performance of All Growth Engines Represents Powerful Base for Continued Significant Growth in 2011 – KFAR SAVA, Israel—January 24, 2011Silicom Ltd. (NASDAQ and TASE: SILC) today reported financial results for the fourth quarter and twelve months ended December 31, 2010. Financial Results Silicom’s Q4 revenues reached $9.9 million, a new record for the Company. This is an increase of 45% compared with $6.8 million in the fourth quarter of 2009 and 34% compared with $7.4 million in the third quarter of 2010. Net income was a record $2.0 million or $0.28 per diluted share ($0.29 per basic share), up 45% compared with $1.4 million, or $0.19 per diluted share ($0.20 per basic share), for the fourth quarter of 2009, and 36% compared with $1.4 million or $0.21 per basic and diluted share for the third quarter of 2010. For the twelve-month period, revenues were a record $30.4 million, up 48% compared with $20.5 million in 2009. Net income for the year increased by 103% to $5.7 million, or $0.82 per diluted share ($0.84 per basic share) compared with $2.8 million, or $0.41 per diluted share ($0.42 per basic share), for 2009. As of December 31, 2010, the Company’s cash, cash equivalents, bank deposits and marketable securities totaled $45.8 million, or $6.66 per outstanding share. Comments of Management Commenting on the results, Shaike Orbach, President and CEO, said, “We are extremely excited to announce our fourth quarter results - our best ever from every perspective. Q4 revenues rose 45% year-over-year and 34% on a sequential basis, capping off a fantastic 48% increase for the year as a whole, a much faster growth than our markets. Our performance demonstrates the power of a winning combination: our strong base of 70+ OEM customers (many of them industry leaders that offer virtually unlimited potential for additional growth), industry-leading products, and our reputation for out-of-the-box innovation. “As they have throughout the year, all of our growth engines delivered spectacularly. We continued to secure new customers and succeeded in penetrating new divisions of existing customers. We introduced and sold new products to both current and new customers, and achieved major wins with our SETAC product line. In addition, we enjoyed increased demand from all of our target market segments, which are growing faster than ever due to increased demand for bandwidth-hungry cloud computing and virtualization environments.” Mr. Orbach concluded, “All indications point toward a continued strengthening of these positive trends in 2011. With strong markets, growing demand for our products, and the exciting momentum of our new SETAC product line, we are confident that we will continue growing Silicom in 2011 and beyond.” ## Conference Call Details: Silicom’s Management will host an interactive conference today, January 24th, at 9am Eastern Time (6am Pacific Time, 4pm Israel Time) to review and discuss the results. To participate, please call one of the following teleconferencing numbers. Please begin placing your calls at least 10 minutes before the conference call commences. If you are unable to connect using the toll-free numbers, try the international dial-in number. US: 1 UK: 0 ISRAEL: 03 918 0609 INTERNATIONAL:+ At: 9:00am Eastern Time, 6:00am Pacific Time, 4:00pm Israel Time For those unable to listen to the live call, a replay of the call will be available for three months from the day after the call under the investor relations section of Silicom’s website, at: www.silicom.co.il About Silicom Silicom Ltd. is an industry-leading provider of high-performance networking solutions designed to increase the throughput and availability of networking appliances and server-based systems. Silicom’s large and growing base of OEM customers includes most of the market-leading players in the areas of WAN Optimization, Security and other mission-critical gateway applications. Silicom’s products include a variety of multi-port 1/10 Gigabit Ethernet server adapters, innovative internal and external BYPASS solutions and advanced Smart adapters, including SSL encryption solutions and Redirector adapters. In addition, Silicom's patent-pending new SETAC (Server To Appliance Converter) product family is a unique solution that enables standard servers to be configured as network appliances with high-density front networking ports and no-hassle port modularity. For more information, please visit: www.silicom.co.il. Statements in this press release which are not historical data are forward-looking statements which involve known and unknown risks, uncertainties, or other factors not under the Company's control, which may cause actual results, performance, or achievements of the Company to be materially different from the results, performance, or other expectations implied by these forward-looking statements. These factors include, but are not limited to, those detailed in the Company's periodic filings with the Securities and Exchange Commission. The Company disclaims any duty to update such statements. Company Contact: Eran Gilad, CFO Silicom Ltd. Tel: +972-9-764-4555 E-mail: erang@silicom.co.il Investor relations contact: Kenny Green / Ehud Helft CCG Israel Investor Relations Tel: +1 E-mail: silicom@ccgisrael.com FINANCIAL TABLES FOLLOW Silicom Ltd. Consolidated Balance Sheets (US$ thousands) December 31, December 31, Assets Current assets Cash and cash equivalents $ $ Short-term bank deposits Marketable securities Accounts receivables: Trade, net Accounts receivables: Other Inventories Deferred tax assets 50 Total current assets Marketable securities Assets held for employees’ severance benefits Deferred tax assets Property, plant and equipment, net Total assets $ $ Liabilities and shareholder's equity Current liabilities Trade accounts payable $ $ Other accounts payable and accrued expenses Total current liabilities Liability for employees’ severance benefits Total liabilities Shareholders' equity Ordinary shares and additional paid-in capital Treasury shares ) ) Retained earnings Total Shareholders' equity Total liabilities and shareholders equity $ $ Silicom Ltd. Consolidated Statements of Income (US$ thousands, except for share and per share data) Three-month period Twelve-month period ended December 31, ended December 31, Sales $ Cost of sales Gross profit Research and development expenses Selling and marketing expenses General and administrative expenses Total operating expenses Operating income Financial income, net Income before income taxes Income taxes ) Net income $ $ $ Basic income per ordinary share $ Weighted average number of ordinary shares used to compute basic income per share (in thousands) Diluted income per ordinary share $ Weighted average number of ordinary shares used to compute diluted income per share (in thousands)
